Citation Nr: 0000327	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	COLLEEN ROGERS LOSI


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 13, 1975, to 
April 4, 1975.  

The appeal arises from the November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, denying service connection for a 
seizure disorder and finding that no new and material 
evidence had been submitted to reopen a claim for service 
connection for a psychiatric disorder, which had been 
previously denied by an unappealed rating decision of July 
1975.  

In June 1994, in the course of appeal, the veteran testified 
before a hearing officer at the RO.  A transcript of that 
hearing is included within the claims folder.  In his 
decision of November 1994, the hearing officer determined 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for a psychiatric 
disability, but denied service connection for this 
disability.  The previous denial of service connection for a 
seizure disorder was confirmed and continued.  

The case was remanded by the Board in August 1996, and again 
in October 1997, for further development of the appealed 
claims.  The October 1997 Remand incorrectly stated that a VA 
psychiatric examination was not conducted as requested in the 
August 1996 remand.  The RO subsequently pointed out that a 
VA psychiatric examination, responsive to earlier questions 
posed by the Board, was conducted in May 1997, and was of 
record at the time of the October 1997 Remand.  The Board 
acknowledges its error in this matter.  A further psychiatric 
examination was neither conducted nor required.  




FINDINGS OF FACT

1.  An acquired psychiatric disorder, diagnosed on VA 
examination in May 1997 as major depression with psychotic 
features, developed in service.  

2.  There is no current objective clinical evidence of the 
existence of a seizure disorder.  

3.  A seizure disorder was not present in service. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred in wartime service.  
38 U.S.C.A. §§1110, 5107 (a) (West 1991).

2.  A seizure disorder was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§1110, 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


1.  Factual Background

The veteran served on active duty from March 13, 1975, to 
April 4, 1975.  

Prior to service, in August 1974, the veteran underwent 
private emergency treatment for injuries sustained in an 
automobile accident.  The veteran was reportedly a passenger 
in an automobile that struck a tree.  Injuries sustained for 
which he sought treatment included fracture of the nose and 
laceration to the lip and nose.  Treatment included both deep 
and superficial sutures to the upper lip.  Skull X-rays 
revealed no abnormalities, and an echoencephalogram revealed 
no shift of the midline structures.  No neurological or 
psychological abnormalities were reported.  

In a report of medical history for service enlistment in 
January 1975, the  veteran reported suffering a head injury 
and attempting suicide previously.  Specifically, he reported 
suffering a concussion and a broken nose in an automobile 
accident in August 1974, with headaches for two months 
thereafter.  He also reported a suicide attempt in December 
1974 using cold tablets, treated with an emetic.  He reported 
being hospitalized for three days following that attempt, 
with a neuropsychiatric assessment that he had been depressed 
due to employment difficulties.    

On a January 1975 medical examination report for service 
enlistment, the veteran was found to be psychiatrically 
normal.  However, a February 1975 notation on that report 
found the veteran to be medically disqualified from Air Force 
service by reason of his history of attempted suicide.  The 
purpose of the examination report was then changed from Air 
Force enlistment to Regular Army ("RA") enlistment.  
 
In service on March 21, 1975, on the third day of basic 
training, the veteran was examined by a behavioral science 
specialist upon complaints of pressure in the head, extreme 
nervousness, lack of sleep with awakening two or three times 
during the night, and nausea.  In a questionnaire, the 
veteran reported that he had previously seen a psychiatrist 
or counselor due to nervousness.  He also reported that he 
had been scheduled to see a psychiatrist but instead enlisted 
in the Army.  He reported that he had been a good boxer prior 
to being knocked on the head in an automobile accident at 50 
miles per hour in which his vehicle hit some trees.  He 
reported attempting suicide in December 1974 and being 
rejected for admission into the Air Force.  The examiner 
noted that the veteran was slightly disoriented as to the 
reason for the interview.  The examiner assessed that the 
veteran was moderately depressed and severely anxious, though 
he apparently denied suicidal ideation.  The examiner 
recommended discharge from service based on a chronic and 
severe character and behavior disorder.  

In a further statement on March 24, the same specialist added 
that while there were no signs of a thought disorder, the 
veteran's character and behavior disorder was manifested by 
low stress and frustration tolerance, poor school adjustment, 
poor interpersonal relationships, and lack of motivation.  He 
noted that due to the current severity of the veteran's 
condition, the veteran would not benefit within a reasonable 
time from further training, transfer, or treatment.  The 
behavioral science specialist determined that the veteran was 
"psychiatrically cleared to be separated from the service 
under the appropriate administrative regulations."  

While the veteran was in service, in letters dated March 25, 
1975 and March 26, 1975, the captain in command of the 
veteran recommended that the veteran be discharged from the 
Army.  The March 25 letter informed that the veteran lacked 
the ability to adjust to a military environment and was 
unable to function under any disciplined circumstances, 
noting the veteran's very low tolerance to slight pressures 
such as corrective criticism.  That letter noted that the 
veteran had a history of suicidal incidents, most recently in 
December 1974.  The officer concluded that the veteran had no 
desire to remain in service and that further service would 
benefit neither the veteran nor the military.  

The March 26 letter informed that the veteran appeared very 
depressed and nervous during an interview, and had no desire 
or ability to be a soldier.  

A March 31, 1975 letter from the Headquarters U.S. Army 
Training Center, Fort Dix, New Jersey, informed that the 
veteran was approved for processing for separation from 
service.  

In an April 1975 letter from the Chief, Enlistment Branch, 
Headquarters U.S. Army Training Center, Fort Dix, New Jersey, 
the veteran was informed that the reason for his separation 
from service was "miscellaneous-general (trainee discharge 
program) [....] Not eligible for immediate reenlistment."

The veteran underwent VA hospitalization from April 16, 1975, 
to April 24, 1975, for a primary complaint of pain in the 
left ear.  He was noted to have been inducted into the Army 
approximately six weeks prior.  A history was noted of the 
veteran getting into a fight and being struck above the left 
ear approximately two weeks prior to the hospitalization.  
The veteran reported that the area around his left ear had 
been bruised and he had been shaken up by the incident, such 
that he noticed a change in the way he dealt with people of 
authority following the incident.  He reported that he had 
been fearful and began crying when trying to explain to his 
Lieutenant about the incident.  He reported that he had then 
been sent to the mental hygiene clinic at the base and was 
separated from service one week later.  The veteran 
complained of persistent pain in the ear and occipital 
headaches.  Findings upon physical examination were 
essentially within normal limits.  The head was normocephalic 
and atraumatic.  The tympanic membranes were intact 
bilaterally though somewhat difficult to visualize.  There 
was no sign of otitis media, and no evidence of trauma to the 
left ear except for a light inflammation of the external ear 
canal.  Neurological examination was within normal limits.  
Skull X-rays showed no evidence of recent fracture, and there 
was no increased intracranial pressure or abnormal 
calcifications.  Echoencephalogram showed no significant 
shift to midline structures.  Electroencephalogram (EEG) 
showed a few positive spikes suggestive of an abnormality in 
the thalamic, hypothalamic region, but the spikes were 
typical of those seen in patients with hyperactive and 
aggressive behavior.  Ear, nose, and throat examination 
identified no abnormalities, and audiometry testing showed no 
hearing deficits.  However, the veteran remained acutely 
anxious throughout the hospitalization, with difficulty 
sleeping.  Discharged diagnoses included status post trauma 
to the left ear, occipital headache, and anxiety neurosis 
with dissociative reaction.  

On April 28, 1975, the veteran underwent an intake interview 
with VA social services for outpatient treatment.  The 
examiner noted a history of service for 22 days followed by a 
medical discharge for psychiatric conditions.  The veteran 
reported that while in service he had been attacked by four 
or five others and received a karate chop above the left ear, 
with his mental problem beginning after that blow, including 
severe headaches every day, earaches in both ears, and crying 
spells when spoken to by others or when given an order by a 
military superior.  The veteran's VA hospitalization post 
service was noted.  The examiner noted that it had reportedly 
been the ear, nose, and throat specialist's opinion during 
that hospitalization that the veteran's ear pain could not be 
attributed to the slight swelling in the left ear.  The 
veteran complained of recently not being able to sleep well, 
drooling saliva when sleeping, and breaking things 
unintentionally due to sudden unexplained jolts of his body.  
He also reported a peculiar desire to hurt small children, 
and a resigned and apathetic attitude toward his life.  He 
reported also recently having periods of anxiety during 
disagreements with his wife.  The veteran reported varied 
employment prior to service, including as a painter and a 
baker, last working as a baker in March 1974 and being 
unemployed thereafter until his Army service.  The examiner 
noted that the veteran was relevant, coherent, and 
cooperative, with normal affect.  

At a May 1975 VA psychiatric outpatient treatment, identified 
problems included difficulty sleeping, fears of loss of 
control over angry impulses toward others, blackouts about 
which he claimed to have no recollection, marital problems, 
and unemployment.  The veteran reported that in his last 
blackout three weeks prior he wrecked furniture in his house.  
The examiner noted that an EEG conducted on April 28, 1975, 
had not been normal, but rather showed a few positive spikes 
suggesting an abnormality in the thalamic-hypothalamic 
region.  The examiner noted that there were no definite 
epileptiform discharges observable on the EEG, and that the 
observed spikes were consistent with persons with tendencies 
toward hyperactive and aggressive behavior.  

During VA outpatient treatments from June 1975 to August 
1975, the veteran was noted to be preoccupied with his 
perceptions of loss, being fearful, and being cowardly, 
relative to his prior identity as a boxer and his father's 
identity as a Marine.  Other noted problems included 
recurrent or persistent headaches, sleep impairment, and 
blackouts.

In June 1975 upon VA psychiatric outpatient treatment, a 
trial of Dilantin was begun "purely on the basis of the EEG 
report."

In July 1975 upon VA outpatient treatment, headaches and 
feeling sick were associated with drinking and loss of memory 
of wrecking his bathroom and hurting himself.  The 
possibility of pathological intoxication was suggested.  

In July 1975 upon VA outpatient treatment, additional 
identified problems were moderate depression accompanied by 
headaches and crying spells.

An October 1975 VA treatment summary, upon transfer of the 
veteran to a mental health clinic following outpatient 
treatment from May 1975 to October 1975, informed that the 
veteran's diagnoses included status post trauma to the left 
ear, occipital headache, and anxiety neurosis with 
dissociative reaction.  Identified problems included 
difficulty sleeping, aggression, fear of loss of control over 
angry impulses, blackouts (though none were observed since 
June 1975), marital difficulties, unemployment with financial 
stress, depression, headaches, and excessive alcohol 
consumption.

Later in October 1975, the veteran was hospitalization for a 
single day at a VA facility, to facilitate placement in 
outpatient treatment.  The veteran requested the outpatient 
treatment to stop drinking.  A history of heavy alcohol 
consumption for several years was noted.  Diagnosed were 
habitual excessive alcohol consumption, and a history of 
anxiety reaction. 

From April 21, 1976, to April 22, 1976 - over one year 
subsequent to his separation from service - the veteran 
underwent VA hospitalization for a diagnosed overdose of 
Valium and Phenobarbital.  Also diagnosed were passive-
aggressive personality disturbance and history of seizure 
disorder.  

In March 1981 the veteran was briefly hospitalized for 
complaints of being increasingly depressed since being out of 
work, with increased alcohol consumption and much 
combativeness.  The  veteran was fearful that he would harm 
others.  By the end of the hospitalization, there were no 
signs of delirium tremens, the veteran was not lethal, and he 
was calm and no longer combative.  

In a June 1983 examination report by K. C. Lall, M.D., a 
private physician, the veteran was noted to have been 
referred for a seizure disorder.  A history was noted of 
seizures since 1975, when the veteran was reportedly hit on 
the head and passed out for a few hours, with seizures 
commencing thereafter, and the veteran then discharged from 
service due to those seizures.  The veteran reported that he 
was thereafter treated at the VA hospital in Buffalo, New 
York, including with Dilantin and Phenobarbital, for three 
years.  He reported that he subsequently had additional 
seizures, most recently one month prior to the current 
examination.  He reported undergoing a myelogram, and 
thereafter having grand mal seizures.  The veteran also 
reported injuring his back severely in a drilling work 
accident, with pain radiating down into the legs thereafter.  
The examiner noted that there was also a significant past 
history of hypertension and diabetes, a history of being a 
boxer with blows to the head on multiple occasions, and a 
history of one or two automobile accidents in which the 
veteran lost consciousness.  Objectively, no neurological 
deficits or signs of dysfunction were identified.  There was 
only a slight limp on the left.  Pending a myelogram, the 
examiner prescribed Dilantin and Phenobarbital based on the 
veteran's history of seizures.

A June 1983 medical report by V. Kuman, M.D., assessed, in 
pertinent part, "seizure disorder - post traumatic 
epilepsy."  However, it appears that Dr. Kuman merely 
carried forward that assessment, as the medical record 
included no report of Dr. Kuman's examination or no medical 
findings.  Rather, Dr. Kuman informed that Dr. K. C. Lall was 
seeing the veteran for the seizure disorder.

In a July 1983 letter, K. C. Lall, M.D., informed that a head 
CT scan and an EEG were recently performed and found to be 
within normal limits.  The examiner noted that the veteran 
recently was unable to hold anything in his left hand, and 
was found to have left radial nerve palsy.  

In October 1987 the veteran underwent hospitalization at the 
Erie County Medical Center for alcohol abuse out of control 
for the prior year, requesting assistance to stop drinking.  
At an intake interview the veteran reported social patterns 
included consuming a 12-pack to a case of beer per day for 
the prior five years, and use of cocaine every other week for 
the prior four months.  

In March 1989 the veteran was hospitalized at Millard 
Fillmore Hospital over a period of three days to evaluate and 
treat him for a reported seizure disorder.  The veteran was 
noted to have a history of seizure disorder since 1975 
treated with Dilantin and Phenobarbital.  He was also noted 
to have been out of work for the past year with a history of 
lower back pain.  A history of depression was also noted.  
The veteran reported that the next day he developed a free 
sleep seizure while falling asleep.  He reported that these 
free sleep seizures recurred the following few days, each 
lasting only a few minutes and manifested by generalized 
motor activity.  The veteran was taking Voltaren and 
Trazodone at the time of admission.  Objectively, the veteran 
was well developed and well nourished and in no acute 
distress.  Physical and neurological examinations identified 
no deficits or signs of dysfunction.  The veteran's initial 
Dilantin level was below therapeutic at 7.4.  Upon 
neurological consultation, the veteran was examined and a 
myelogram was conducted.  That consulting examiner diagnosed 
L5-S1 radiculopathy, physiologic myoclonic jerks, and 
headache which was atypical, probably musculoskeletal in 
origin.  The consulting examiner recommended an EEG to rule 
out a seizure disorder. 

At Millard Fillmore Hospital in April 1989, an 
electroencephalogram was conducted with photic stimulation 
and hyperventilation.  The consulting EEG examiner assessed 
that the EEG was essentially normal for the veteran's age, 
with a few abnormalities noted which were generally 
observable in normal individuals and a small percentage of 
epileptics, so that the abnormalities were not clearly 
epileptic in etiology, and a clinical correlation would be 
required to determine the presence of epilepsy.  Accordingly, 
the veteran's Dilantin was discontinued.  The final diagnosis 
was seizure disorder ruled out.

In January 1990, J. J. Maurizi, M.D., examined the veteran 
for a reported injury to his back in the course of post-
service work.  The veteran reported a history of depressive 
neurosis in 1974 and seizure disorders stemming from an 
injury in 1975.  He also reported a radial nerve injury 
sustained as a boxer.  The veteran reported that from 1970 to 
1973 he was a boxer and had had a number of bouts.  He 
reported that in December 1974 he had been admitted to E. J. 
Meyer Hospital for treatment of a depressive neurosis and an 
overdose.  He reported suffering a head injury in service 
followed by a number of grand mal seizures, eventually 
leading to his discharge from military service due to the 
seizure disorder, with VA follow-up thereafter, with a 
treatment regimen followed for three years including 
Dilantin, Phenobarbital, and Valium.  He reported having a 
seizure in 1989 after being free of seizures for 
approximately eight years, but with physicians deciding not 
to resume treatment with Dilantin and Phenobarbital.  He 
reported that at times he experiences unusual sensations of 
lightheadedness.  He also reported suffering from 
lightheadedness and dizziness following performance of 
invasive procedures such as myelographic examination.  Noted 
was a history of an auto accident in October 1985 in which 
the veteran reportedly suffered a cerebral concussion and 
severe back pain.  Also noted was a history of radial nerve 
palsy on the right which developed in July 1983.  The 
examiner apparently carried forward diagnoses of depressive 
neurosis and seizure disorder, as the record included no 
report of examination or findings for either of those 
conditions.  

From November 1992 to December 1992 the veteran underwent VA 
hospitalization for complaints of multiple problems.  The 
veteran was noted to have had chest pain prior to admission.  
The veteran reported episodically drinking a few cases of 
beer two to three times per week, and having a $300-per-day 
cocaine habit.  He was also noted to have been unemployed 
since a 1987 back injury at work, and to do anything short of 
paying for it to get his cocaine.  He was also noted to have 
been separated from his wife for two to three years.  He 
reportedly was living with his father, who was very sick, 
until one week ago when his father was hospitalized.  The 
veteran had been homeless for the prior week.  A history of 
seizures was noted, which reportedly was in remission, though 
the veteran was taking no anti-seizure medications.  He 
reportedly attempted to slash his wrists three to four days 
prior to the hospitalization.  Objectively, the veteran was 
fairly nourished with fair attention to hygiene and grooming.  
Affect was very restricted but appropriate to content, speech 
was melancholic and coherent, and mood was depressed.   There 
was no formal thought disorder and the veteran denied ideas 
of reference and broadcasting.  The veteran was preoccupied 
with his drug problem.  He was also concerned about the 
health of his father and his own homelessness.  Suicidal or 
homicidal ideations were denied.  Cognitive functions were 
intact.  Judgment and insight were limited.  Upon 
hospitalization he was begun on a detoxification program.   
The examiner diagnosed alcohol abuse, episodic; cocaine 
abuse, continuous; rule out bipolar disorder, depressive 
type; antisocial traits; seizures; and back injury.  
Environmental stressors, including separation from his wife 
and homelessness, were assessed as moderate.

In January 1993 the veteran underwent VA hospitalization 
including for alcohol and cocaine abuse treatment.  The 
veteran complained of weakness, fatigue, and poor appetite 
for the prior three days.  The veteran was observed to have 
increased tremulousness and to be ambulating with short, 
shuffling steps.  A prior diagnosis of bipolar disorder and 
treatment with Haldol for the prior two weeks was noted.  
Emergency room treatment was noted to include Benadryl with 
good improvement but without resolution.  The admitting 
examining physician diagnosed extrapyramidal reaction.  Other 
diagnoses upon admission included alcohol and cocaine abuse; 
rule out dependent personality; history of seizures; and back 
injury.   The veteran was also noted to be homeless and in 
the process of divorce.  A history of multiple prior 
admissions for alcohol and cocaine abuse was noted.  Prior 
suicide attempts were also noted.  In the course of 
hospitalization the veteran admitted multiple suicide 
attempts in the past, discussed wife beating, and admitted 
attempting to kill his parents three times as a child.  
However, the examiner expressed serious doubts about the 
veteran's sincerity for his recounted history.  The veteran 
had a history of a back injury in 1987 at work, with no work 
since that injury.  He reported a past history of seizures 
but none for years.  He reported that he had strained 
relations with his wife and children over his alcohol and 
cocaine abuse, and that his wife did not want him at home.  
The veteran was confused during the hospitalization, entering 
other patients rooms and behaving erratically, and was 
accordingly placed in protected seclusion.  Upon evaluation 
on the third day of hospitalization, a bipolar disorder was 
noted, and the veteran was noted to be treated with Haldol, 
Lithium, and BuSpar.  Objectively, the veteran was 
disheveled, foul smelling, in pajamas, cooperative, 
depressed, and with poor eye contact.  Affect was blunted and 
speech labored and soft.  He denied hallucinations or 
suicidal or homicidal ideations.  He reported being 
overwhelmed by problems at home.  He was oriented to person 
and place but not to time and date.  Memory, concentration, 
judgment, and insight were poor.  Upon re-evaluation on the 
fourth day, the veteran reacted emotionally to mention of his 
family and expressed suicidal ideations.  On the fifth day he 
admitted to auditory and visual hallucinations, with voices 
instructing him to kill himself, and was begun on Lithium and 
Haldol.  On the eighth day he admitted to being very 
apathetic toward improvement.  Pressured speech symptomatic 
of mania was also noted during the hospitalization.  However, 
upon questioning the veteran's wife admitted to no manic 
symptoms in the veteran.  Examiners noted that the veteran 
may be confabulating symptoms, as for example, the veteran 
reported difficulty sleeping or no sleep throughout the 
hospitalization, though objective observations by the 
examining physician (the veteran appearing well-rested) and 
overnight nursing observation contradicted these reports.  
Some drug-seeking behavior was noted, and the veteran was 
noted to have adopted friends who had exhibited manipulative 
and drug-seeking behavior in the past.  Upon hospitalization 
release the veteran was noted to be quite vulnerable to 
substance abuse relapse.  The veteran conceded the same.  

Also in January 1993, the veteran received emergency 
admission to Brooks Memorial Hospital for complaints of 
nervousness, anxiousness, weakness, inability to sleep or 
eat, and termors in the extremities.  The veteran denied any 
history of manic depression.  The examiner diagnosed an 
emotional disorder, rule out medication reaction.  

The claims file contains records of further VA outpatient 
treatment in 1993 for alcohol, cocaine, and amphetamine abuse 
or dependence.  Family and marital difficulties were 
emphasized.  Diagnoses included rule out bipolar disorder, 
rule out chronic pain disorder, and personality disorder.  

Upon VA mental status examination for treatment in February 
1993, the veteran reported a long history of anxiety problems 
and depression.  He also reported a history of seizures and 
temper outbursts as a child, attempting to kill his parents 
at age nine, and attempting to burn his house down as a child 
multiple times.  He also reported suffering from seizures in 
the mid 1970's, but reported that those had resolved.  He 
reported a history of psychiatric hospitalizations related to 
suicide attempts.  He reported being recently diagnosed as 
manic-depressive.  The veteran walked with a limp and 
reported a history of worsening back problems and heart 
problems, though he denied any current follow-up for these 
conditions.  He complained that at night he suffered from 
shakes, thoughts racing with an inability to stop his 
thinking, inability to sleep for a week to 10 days, and doing 
things nonstop.  He reported problems with dissociation and 
concentration.  He also had a feeling of walls closing in and 
ideas of reference, and hearing the voice of his mother.  The 
veteran described a suicide plan involving jumping off a 
cliff, explaining that he was tired of crying and tired of 
his pain.  The veteran was noted to be a poor historian and 
to have much difficulty with dates and other historic 
details.  Judgment and insight were also poor.  

Also noted in the February 1993 VA examination report were 
histories of alcohol use to intoxication for twenty-one 
years, smoking opiates for ten years, smoking and inhaling 
cocaine for eight years, smoking amphetamines for four years, 
and using amphetamines for eight years.  He reported that he 
began drinking wine daily at age 19, and always drank to get 
drunk.  He reported that in 1975 he had seizures, attempted 
suicide, reduced his drinking, and had an explosive temper.  
He reported that he then began drinking heavily and 
experimenting with drugs, had two years of abstinence from 
1987 to 1989, and then began drinking a case of beer per day 
after the death of his mother.  He reported that he began 
smoking opium in 1983 after an injury, with heavy use from 
1986 to 1989, and the last use of that drug in 1991.  He 
reported that he began smoking and snorting cocaine in 1985, 
with last use in November 1992.  He reported that he began 
using Amphetamines in 1989 and last used them in the summer 
of 1992.  The veteran reported having urges to use drugs at 
times of chronic pain.  He reported attempting to commit 
suicide by overdose on seven occasions, the first time in 
1974 after his wife left, and thereafter at times of loss 
through the 1980's.  He reported that currently chronic pain 
was causing depression and anxiety attacks.  The examiner 
assessed that the information the veteran provided was not 
significantly distorted by misrepresentation or by an 
inability to understand.  

In March 1993 the veteran underwent a private psychiatric 
examination by D. J. Willis, M.D..  Noted was a long history 
of violent behavior following a closed-head injury during 
military service, with subsequent psychiatric treatment at a 
VA hospital in Buffalo, New York.  The veteran reported that 
the injury resulted from a kick in the head by an expert in 
karate, and reported that he was in a coma for two days 
following the injury.  The veteran, describing his condition, 
stated that he would "become violent and confused and beat 
people up."  He also reported hearing voices that would tell 
him to kill people and to set fires.  The veteran reported 
that the voices began approximately one year ago.  The 
veteran reported that he stayed home much of the time out of 
fear he would act-out his impulses and hurt people.  He also 
reported intense paranoia, particularly toward strangers.  He 
reported that he would often try to kill himself in an 
impulsive manner, including multiple overdoses.  He reported 
last using both alcohol and cocaine approximately six months 
ago.  He reported that he was unable to recall the last time 
he had a seizure.  The examiner found the veteran to be not 
altogether cooperative with the interview.  The veteran 
admitted to thought broadcasting and a depressed mood, but 
denied feelings of hopelessness, helplessness, or 
worthlessness.  While his affect was somewhat blunted, his 
speech was fluent without abnormality, and he was alert and 
oriented, well-nourished, well-developed, and well-groomed.  
He avoided eye contact.  The examiner was not confident that 
the veteran was putting forth his best effort for cognitive 
testing.  The veteran did not appear to be intoxicated.  The 
examiner diagnosed organic personality disorder status post 
closed head injury, history of polysubstance abuse, and 
intermittent explosive disorder.  

Upon a New York State Department of Social Services survey, 
the veteran reported that he had been employed as an 
electrician from February 1992 to January 1993, but had 
ceased work due to his back, forgetfulness, and inability to 
climb. 

Upon a May 1993 private psychiatric assessment by D. J. 
Willis, M.D., the veteran was reportedly brought to the 
examination by friends because he suffered from a panic 
disorder and agoraphobia.  The veteran's chief complaint was 
auditory hallucinations.  He reported that as a child he was 
treated with Phenobarbital for hyperactivity and insomnia.  
He reported that from age 13 to 18 he was a Golden Gloves 
boxer and also got into many street fights and suffered many 
blows to the head.  He reported that he was in the Army from 
1973 to 1975 and was in charge of recruits at Fort Dix when 
he received a karate kick to the head which resulted in 
amnesia and seizure disorders.  He added that he still had at 
least one seizure per week.  He reported that he did not know 
what happened during the seizures, except that he would awake 
with a mouth full of blood.  He reported that he received a 
medical discharge from service.  He also reported that he 
went to a VA mental health clinic for approximately five 
years after service, but began drinking and dropped out of 
the clinic.  He reported that he began having auditory 
hallucinations four to five years ago.   He reported that 
these included instructions to kill his wife, her boyfriend, 
and himself, resulting in a psychiatric hospitalization.  He 
also reported having a violent temper, with several assault 
charges.  He reported giving up alcohol and cocaine eight 
months ago.  He reportedly suffered from a panic disorder 
with agoraphobia since approximately November 1992, with VA 
hospitalization at that time.  The examiner reviewed the 
veteran's trauma history and found that the veteran had in 
fact boxed from age 13 to age 19; that he had suffered a 
karate kick to the head in the Army, leading to a medical 
discharge; and that he was in an automobile accident 
approximately one year later wherein his head was jammed into 
the glove compartment and he suffered another concussion.  A 
reported 10 suicide attempts were noted.  He reportedly 
suffered from panic attacks when alone, with at least three 
panic attacks per week.  The examiner noted that the veteran 
described classic panic attack symptomatology.  The veteran 
also reportedly suffered from blackouts from alcohol 
consumption, and was frequently assaultive.  He reported that 
on one occasion during a blackout he beat his wife to such an 
extent that she was hospitalized.  He reportedly cleaned his 
house three times per day, which the examiner identified as 
elements of obsessive-compulsive disorder.  Upon examination, 
the veteran was cooperative, relevant, and coherent.  Thought 
content revealed a rapid-cycling type of illness.  The 
veteran was oriented and his intelligence appeared aggregate 
normal.  Judgment was satisfactory.  The examiner diagnosed, 
in pertinent part, schizo-affective disorder, bipolar type; 
extremely severe panic disorder with agoraphobia; recurrent 
alcohol dependence and cocaine dependence, both in remission; 
and seizure disorder with etiology possibly post-traumatic.   

At another May 1993 private psychiatric assessment by K. J. 
Gorman, M.D., the veteran was treated for complaints of 
auditory hallucinations.  The history was essentially the 
same as that noted by D. J. Willis, M.D, in May 1993, except 
the veteran reported that the karate kick to the head in 
service resulted in not only seizure disorders but also 
amnesia.  Findings and diagnoses were also not materially 
different from those of D. J. Willis, M.D., in May 1993.  

The claims file contains records of ongoing treatment by Dr. 
Gorman in June and July, 1993.  When seen in mid June, the 
veteran reported having at least three seizures in the prior 
week, and agreed to keep a log of seizures.  He also reported 
some extreme nervousness in crowds and some hallucinations.  
The report from a session in late July, however, did not note 
any seizures.  

The claims file contains outpatient treatment records from 
Family Health Services from May 1993 to February 1996.  A 
history of seizure disorder was noted.  Outpatient treatment 
included for asthma and panic/anxiety disorder.  

From May 1993 to September 1993 the veteran was treated by E. 
Berke, M.D., apparently of Family Health Services.  The 
physician noted the veteran's history of seizures, with 
reported treatment by a VA facility neurologist with stoppage 
of that treatment, with follow-up lost, with treatment with 
Tegretol restarted when seen for manic depression.  The 
physician also noted that the veteran was presently being 
followed for his manic depression but not for seizures, and 
noted that the veteran questionably had a seizure one week 
prior, but noted that the veteran was very vague about his 
history.  Neurological examination was within normal limits, 
with the veteran alert, oriented, and appropriate; cranial 
nerves two to twelve were grossly intact, and cerebellar 
functions were within normal limits.  The examiner, in 
pertinent part, assessed only a history of seizures in May 
1993.
 
In September 1993 the veteran was hospitalized at Brooks 
Memorial Hospital for cardiac difficulties.  While a seizure 
disorder was included among diagnoses in the hospitalization 
discharge summary, that diagnosis was not based on any 
objective findings reported within hospitalization records in 
the claims file.  The veteran did report a history of a 
seizure disorder dating from being hit in the head while in 
service twenty years prior.  He reported last having a 
seizure five months prior, and reported taking Tegretol on a 
chronic, permanent basis for treatment of the seizures. 

The claims file contains outpatient counseling session 
records from K. Gorman, M.D., a private psychiatrist, from 
September 1993 to July 1996.  Treated symptoms or conditions 
included an involuntary movement disorder, auditory 
hallucinations with instructions to kill himself, impaired 
sleep, and other psychological difficulties, with control 
with psychopharmacology.  Abstinence from abused substances 
in 1996 was noted.  

At a June 1994 RO personal hearing, the veteran testified 
that he was a Golden Gloves amateur boxer as a teenager, but 
that he wore protective head gear and was not injured when 
boxing, never suffered a blackout following a boxing match, 
and was never hospitalized as a result of a boxing incident.  
He testified that he had received medical authorization from 
a family doctor determining that he could box, and a medical 
check before each match.  He testified that during his boxing 
period he was never treated with any type of medication for a 
blackout or seizure disorder.  He testified that prior to 
service he was a good student and an athlete, and played on 
every team.  In reference to a suicide attempt in 1974 noted 
in the veteran's record, the veteran explained that he had 
had a bad cold, had been taking cold medicine, and drank some 
vodka, with a resulting accidental overdose.  He testified 
that in fact he never attempted to commit suicide prior to 
entry into service in 1975.  He testified that prior to 
service entry he also was never treated  by a psychiatrist 
and was never prescribed any medication for a nervous 
condition.  He testified that in an automobile accident prior 
to service in August 1974 he suffered a broken nose and had 
required stitches on his nose and lip, with treatment at 
Mercy Hospital, but suffered no other injury during that 
accident, had no blackouts or seizure disorders or nervous 
conditions or panic disorders following that accident, and 
received no medication for a seizure disorder or blackouts 
following that accident.  He added that following that 
accident he did not receive any treatment for head trauma.  
He testified that he entered service in 1975 because he was 
the only one in his family who had not entered service, 
adding that his father pressured him to enter the service.  
He added that when he entered the service his health was very 
good and he was not taking any type of medication for a 
nervous condition, blackouts, or seizures.  He also testified 
that prior to service he was never diagnosed with any type of 
neurosis and never suffered from an inability to sleep or an 
inability to deal with authority.  He testified that he only 
had normal headaches prior to service, for which he took no 
medication.  

He testified that he suffered an incident during his first 
week of service when he entered a confrontation with another 
enlisted man involving pushing and shoving, and he was 
suddenly kicked in the head, ending up in a corner and unable 
to get up.  He testified that he was then very dizzy, could 
not keep his balance, and was bleeding from his left ear.  He 
testified that he then broke down and could no longer 
function, and he blacked out.  He testified that the next 
thing he remembered was talking to a sergeant in a mental 
health unit.  He testified that following that incident in 
which he was kicked in the head, he could not sleep for a 
week.  He added that after the incident he could no longer 
deal with sergeants or lieutenants.  He testified that he had 
reported the incident in which he was kicked in the head to 
the sergeant in the mental health unit, but that the 
discussion was very informal, and he did not recall signing a 
statement.  He testified that he was discharged from service 
because of his condition, and then returned to Buffalo, New 
York.

He testified that after service upon his return to Buffalo, 
New York, he went to the VA hospital complaining of left ear 
pain, difficulty sleeping, shaking and trembling all over his 
body, and being upset.  He added that after service 
separation and prior to going to the VA hospital he was 
experiencing blackouts for a day at a time about which he 
remembered nothing.  He testified that during that 
hospitalization he was treated with Phenobarbital and 
Dilantin.  He testified that a physician during that 
hospitalization had said that his left ear was "all black 
and blue" (hearing transcript ("ht"), p. 15) due to some 
sort of trauma.  He testified that he experienced 
intermittent blackouts between 1975 and 1978, and decided to 
stop taking Dilantin and Phenobarbital in 1978.  He testified 
that after 1978 his wife left him and he began drifting, 
drinking alcohol, and not doing anything.  He testified that 
in the course of that drifting, while in Louisiana, he 
suffered a back injury with a herniated disc in his back, and 
then returned to Buffalo for treatment of his back disorder.  
He testified that he then again began receiving treatment for 
a seizure disorder, with prescriptions of Phenobarbital and 
Dilantin, adding that he continued that medication for some 
time thereafter.  He testified that in 1983 and 1984 he 
received care for his seizure disorder from both a VA and a 
private physician.  He testified that during that time he was 
also receiving treatment with Valium for a nervous condition.  
He testified that he was receiving treatment from Dr. Lall 
and Dr. Gorman, adding that Dr. Gorman was treating him with 
Benadryl, Thorazine, and Zantac.  

He testified that since 1975 he has continued until the 
present to experience blackouts and seizure disorders, with 
ongoing treatment.  He testified that the seizures had 
remained essentially the same over the years, but that if he 
took his medicine four times per day like he was supposed to 
he would only have seizures perhaps once every two months, 
and they would not be as violent as they otherwise were.  He 
testified that these seizures every two months were quite 
mild when he took his medication.  He added, however, that he 
did not know how long the seizures lasted.  He testified that 
when he had seizures he would lose consciousness, fall on the 
floor, thrash about, and when he would regain consciousness 
his mouth would be full of blood.  However, he testified that 
if he started to tremble he would know a seizure was coming, 
and if he then took his medicine right away he was "pretty 
good" (ht, p. 42).  He testified that he would otherwise lay 
down right away.  He added that he experienced seizures at 
night sometimes, and they would be of such violence that he 
would be thrown out of bed.  He added that the seizures were 
mostly at night.  

He testified that he also had an ongoing anxiety disorder or 
nervous disorder since 1975, with continued treatment.  He 
testified that he could not function by himself and would get 
upset, so that he had to have someone with him, such as a 
sibling, when he went out, including to go shopping.  He 
added that for meals and cleaning his apartment, he ate at 
his sister's house and his niece came to his apartment.  He 
added that he had panic attacks, and would stay in his house 
for days at a time because he was afraid of people.  He 
testified that he was currently receiving Social Security 
disability payments, with benefits received based on his 
seizure disorder, panic disorder, and schizophrenia.  He 
testified that he had been receiving Social Security 
disability payments for one year.
 
The claims file contains Brooks Memorial Hospital outpatient 
treatment records from 1996, with treatment for psychological 
and physiological conditions.  However, the records of 
treatment contain no findings of seizure.  

In August 1996 at Family Health Service, the veteran was 
noted to have been treated adequately for control of seizures 
with prescribed Tegretol over a long period, but with recent 
recurrence of seizures and the veteran requesting 
reinstatement of stronger anticonvulsive therapy.  A prior 
history of treatment with Phenobarbital and Dilantin was 
noted.  Dilantin was prescribed.  However, the records from 
Family Health Services included no testing for a seizure 
disorder.  

The veteran was briefly hospitalized at Brooks Memorial 
Hospital in September 1996 with an admitting diagnosis of 
Dilantin Toxicity and altered mental status.  The veteran 
complained of weakness and dizziness, and was unable to 
ambulate without assistance, without falling.  A history of 
prescribed doses at varying levels and higher levels of 
Dilantin intake were noted.  A head CT revealed no gross 
structural abnormality, with no evidence of hemorrhage, no 
suspicious focal defect, and no mass of extra-axial fluid 
collection.  There was also no midline shift.  The CT 
examiner assessed a negative examination.  

The veteran was also hospitalized at Lake Shore Hospital in 
September 1996 for diagnosed severe, recurrent major 
depression with psychotic features; rule out schizoaffective 
disorder, depressive type; alcohol dependence; cocaine 
dependence; and personality disorder, not otherwise 
specified.  A history of seizure disorder was noted.  
Multiple prior hospitalizations for substance abuse were 
noted.  The veteran was ostensibly hospitalized based on 
suicide risk, with the veteran hearing voices telling him to 
kill himself and thinking of doing so with a knife, but 
instead telephoning for medical attention.  The veteran was 
treated with Xanax for anxiety during the hospitalization, 
but he requested ever-increasing quantities of the drug. (The 
veteran was advised of Xanax's addictive potential and the 
dosage was lowered.  A past history was noted of the veteran 
self-medicating for anxiety with increasing doses of Xanax.)  
He was also medically treated for depression and sleep 
impairment.  

During that September 1996 Lake Shore hospitalization, the 
veteran was neurologically evaluated for seizures.  The 
veteran reported a history of a karate kick to the head in 
1975 with seizures diagnosed thereafter.  He reported that 
the kick caused him to lose consciousness and caused blood to 
come from his ears.  He reported being treated first with 
Tegretol and then with Dilantin, with stabilization 
apparently achieved with Dilantin.  He reported that he had 
had no seizures for approximately three years until 
approximately three months ago, when they began again.  He 
reported having his last seizures  approximately two days 
prior to admission, and again at approximately 10:00 a.m. on 
the morning of the examination. The veteran reported never 
smoking and quitting drinking four years ago.  A family 
history was positive for nervous disorders and seizures.  The 
veteran was currently medicated with Dilantin.  Objectively, 
the veteran was alert and oriented but appeared slightly 
depressed.  Cranial nerves were intact except for a slight 
ptosis, slightly more prominent on the left. Cerebellar 
function was assessed as overall intact, and all motor 
function was 5/5.  Sensation was intact except on the lateral 
aspect of the right leg.  Seizures were assessed.  Also noted 
were general weakness, twitching, and mood changes, assessed 
as most likely due to low Dilantin levels. 

In an October 1996 response to an RO query for additional 
service medical records, the Chief, Army Reference Branch, 
National Personnel Records Center (NPRC), informed that a 
diligent search was conducted but no additional records were 
found.  In particular, the Chief informed that a requested 
continuation sheet to a chronological record of medical care 
dated March 21, 1975, could not be found and must be assumed 
to have been lost.  

At a May 1997 VA psychiatric examination, the examiner noted 
that he had thoroughly reviewed the claims file.  The 
examiner noted that thought the veteran was oriented times 
three he was very evasive and guarded when answering 
questions.  He frequently stated that he did not remember or 
that an event never happened.  He reported that all his 
problems began following his getting kicked in the head in 
service.  He claimed that he suffered from command 
hallucinations that told him to harm himself, and that he 
occasionally became depressed.  He denied current alcohol and 
drug abuse.  He reported that he was unsure whether he was 
currently suffering from any seizures.  The veteran reported 
currently taking Dilantin, Tegretol, Risperidone, Moban, 
Amantadine, and other medications.  However, the examiner 
noted that most of the information given by the veteran was 
not accurate.  Notably, he reported being in the Army 68 days 
and being in a coma following being struck in the head.  The 
examiner informed that because of the unreliability of the 
veteran the examiner had to rely on the record rather than 
the veteran.  The examiner noted a childhood history of 
treatment with Phenobarbital for hyperactivity and insomnia, 
and a history as a Golden Gloves boxer from age 13 to 18, 
with many street fights also during that time and many blows 
to the head.  The veteran denied any recollection of those 
incidents.  The examiner also noted a history of  an auto 
accident in August 1974 and a suicide attempt in December 
1974.  The examiner noted that the veteran was apparently 
discharged from service after 22 days due to behavior 
difficulties and inability to cope with the pressures of 
service.  The examiner noted that there was a history of 
depression and suicide attempt prior to the veteran's entry 
into the Army.  The examiner noted that after service 
separation on April 4, 1975, the veteran underwent VA 
hospitalization from April 16, 1975, to April 24, 1975, and 
during that hospitalization reported suffering a head injury 
in service and complained of anxiety, with difficulty dealing 
with authority since that inservice injury.  The remainder of 
the veteran's prior medical history was also noted.  The 
examiner concluded that it was almost impossible, in light of 
the history of multiple head traumas prior to service and 
depression and a suicide attempt prior to service, that all 
the veteran's problems stemmed from a single head injury in 
service.  The examiner diagnosed major depression with 
psychotic features; history of multiple substance abuse; 
personality disorder not otherwise specified; and history of 
seizure disorder.  In responding to questions posed by the 
Board, the current diagnosis of major depression with 
psychotic features delineated a current diagnosis of an 
acquired psychiatric disorder.  In response to a question as 
to whether a psychiatric disorder other than a personality 
disorder was present during service, he stated that the 
veteran had anxiety and depression during service, which had 
been present before service.  In response to a question as to 
whether any chronic acquired psychiatric disorder found to be 
present in service, clearly and unmistakably pre-existed 
service, he stated that depression "probably" existed prior 
to service but that it was "pure conjecture" and that he 
could not "definitely" say that depression was present 
before service.  In response to a question as to whether any 
chronic acquired psychiatric disorder was due to a reported 
pre-service head injury in August 1974 or was due to a 
reported head injury in service, he did not provide an 
intelligible response.  
 
At a May 1997 VA neurological examination, the veteran was 
examined with normal findings.  The examiner assessed 
unremarkable neurological examination with no focal deficits.  
The examiner added that the veteran's reported seizures were 
idiopathic, and that the relationship to a reported head 
trauma in service was uncertain.  

At a December 1997 VA neurological examination, the veteran 
reported a history of being kicked in the head in service 20 
years prior, losing consciousness for an undetermined period 
of time, and losing all memory of the day prior and several 
days after being hit on the head.  He also reported having a 
seizure a couple of hours after that kick in the head.  He 
stated that he had described the episode - consisting of 
shaking all over, losing consciousness, and awakening with 
blood and foam in his mouth - to physicians later, and they 
had identified it as a seizure.  He reported currently having 
one or two seizures per day, and reported frequently wetting 
his pants during seizures, though not defecating.  He also 
reported that he did not drive.  Objectively, the veteran's 
examination was entirely normal, as were his cranial nerves 
and mental status, as were motor and sensory examinations.  
Deep tendon reflexes were 2+ and toes were downgoing.  The 
veteran was noted to be taking Tegretol and Dilantin for 
seizures.  The examiner noted that there was apparently no 
evidence of seizure disorder other than the veteran's report, 
and that the veteran had reported that no one had seen his 
seizure episodes.  The examiner concluded that it was 
possible that the veteran suffered from a seizure disorder 
and that the disorder began in service, but there was no 
proof other than the veteran's word.  The examiner added that 
while a seizure disorder may begin following a head injury, 
in this case there was no documentation of either the 
inservice head injury or the initial seizures reported by the 
veteran.  The examiner also concluded that it was likely that 
if the veteran had such frequent seizures as he reported, 
they would have reached medical attention because of the 
inherent interference they would have caused with the 
veteran's performance.  

In an October 1998 addendum to the December 1997 VA 
examination, the examiner noted that an electroencephalogram 
had been performed and was normal.  The examiner noted, 
however, that a normal electroencephalogram did not rule out 
the possibility of seizures, and the reading may be normal 
when an epileptic is not having an active seizure.  A CAT 
scan was also normal, but the examiner stated this also did 
not confirm or refute the possibility of a seizure disorder.  

2.  Analysis

Initially, the Board finds the veteran's claims well grounded 
pursuant to 38 U.S.C.A. § 5107 (a) (West 1991) in that his 
claims are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  The veteran has presented medical records 
documenting a possible psychiatric disorder and a possible 
seizure disorder, with possible development or aggravation 
during his period of service.  

Once it has been determined that the claims are well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to the claims.  
38 U.S.C.A. §  5107.  The Board is satisfied that the RO has 
made all reasonable efforts to obtain all available evidence 
pertinent to the claims and that proper appellate 
development, including appropriate notice to the veteran, has 
been made.  The Board also notes that medical records relied 
upon for a Social Security disability determination were 
included in the record.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.  The Board therefore finds that 
the duty to assist has been met.


2.  a.  Service Connection for a Psychiatric Disorder

The existence of an acquired psychiatric disorder was not 
noted on the pre-enlistment examination by specific diagnosis 
or by a more generalized clinical notation.  As such the  
presumption of soundness at enlistment applies.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991).  The presumption of soundness at 
enlistment may be rebutted by clear and unmistakable evidence 
showing the pre-service existence of an acquired psychiatric 
disorder.  Such evidence may consist of pre-service clinical 
records reflecting a psychiatric diagnosis or a medical 
opinion that a psychiatric disorder present during service 
clearly and unmistakably pre-existed service.  Recorded 
clinical data in service medical records or any other medical 
records, alone, will not rebut the presumption of soundness 
at enlistment.  Crowe v. Brown, 7 Vet. App. 238 (1995).  

The current psychiatric diagnosis is that of major depression 
with psychotic features.  Although the veteran was discharged 
from service for what was reported to be a character and 
behavior disorder, the veteran was also assessed during 
service as moderately depressed and severely anxious.  His 
psychiatric disorder has been assessed as involving symptoms 
of anxiety and depression ever since discharge from service.  
On the May 1997 VA psychiatric examination the examiner 
concluded that the veteran had anxiety and depression during 
service.  This is considered to represent an acquired 
psychiatric disorder.  The examiner was unable to state that 
an acquired psychiatric disorder manifest by anxiety, 
depression, or any other symptoms, clearly and unmistakably 
existed prior to service.  The RO has not obtained pre-
service clinical records reflecting the existence of an 
acquired psychiatric disorder.  The presumption of soundness 
at enlistment with regard to the pre-service existence of an 
acquired psychiatric disorder has not been rebutted by clear 
and unmistakable evidence.  The currently diagnosed 
psychiatric disorder is found to have its onset in service.  

2.  b.  Service Connection for a Seizure Disorder

Regarding the veteran's claim for service connection for a 
seizure disorder, the Board notes that while the veteran has 
been treated over the years with some medications typically 
prescribed for seizure disorders, the veteran has, by his own 
admission at a December 1997 VA examination, never been 
observed experiencing a seizure.  This non-observation comes 
in spite of recent once-to-twice daily frequency of seizures, 
as also reported at the December 1997 VA examination, with 
such reported significant loss of bodily controls during his 
reported seizures as to result in pants wetting.  Medical 
examiners who have diagnosed a seizure disorder or a history 
of seizure disorder have based this upon either prior medical 
diagnoses and treatments for seizures or upon the veteran's 
account of prior seizures.  The veteran's history of a 
seizure disorder has been inconsistent.  The Board notes that 
the veteran had reported a history to J. J. Maurizi, M.D., as 
reflected in that physician's January 1990 medical report, of 
having suffered multiple grand mal seizures in service 
following an injury, with subsequent discharge from service 
due to the seizure disorder.  Other histories provided by the 
veteran of seizures beginning in service report no grand mal 
seizures, but similarly contradict the veteran's service 
record.  The service record makes no mention of seizures and 
shows that the veteran was separated from service essentially 
on the basis of mental unfitness for service.  

Further, EEGs post service have been within the normal range 
or have otherwise not verified the presence of a seizure 
disorder.  Other testing of the veteran's brain functioning 
has never positively identified a seizure disorder.  The 
December 1997 VA examiner, while noting that it was possible 
that the veteran suffered from a seizure disorder that had 
never been observed by anyone, concluded that there was no 
medical evidence conclusive of the presence of a seizure 
disorder, and that it was unlikely that the veteran suffered 
from a seizure disorder for years with his reported recent 
daily or twice-daily seizures and observable effects such as 
pants wetting, that had never been observed by anyone.  While 
the veteran has reported a long history of blackouts dating 
from service, the veteran also has a long medical history of 
abuse of alcohol and street drugs, including cocaine, and 
medical treatments including VA hospitalizations, for these 
abuses.  Some medical records have noted a history of 
alcohol-related blackouts.  While the veteran may sincerely 
believe that he suffers from seizures, there are clearly 
other medical bases within the record, including in 
particular ongoing alcohol and drug abuse, for the veteran's 
reports of symptoms such as loss of consciousness, loss of 
memory of time intervals, and blackouts.  The Board does not 
find plausible the veteran's carefully described symptoms of 
his seizure attacks as reported in hearing testimony in June 
1994, since he also testified that he has no memory of his 
seizure events and he stated at his December 1997 VA 
examination for seizure disorders that no one has ever 
witnessed him having a seizure.  There is no medical evidence 
based on objective findings rather than reports by the 
veteran, to support a conclusion that the veteran has ever 
suffered from a seizure disorder, as such.

April 1989 testing, observation and monitoring for epilepsy 
at the Millard Fillmore Hospital resulted in a diagnosis that 
a seizure disorder was ruled out.  The claims file contains 
records from numerous hospitalizations of the veteran over 
many years for multiple medical conditions, including many 
hospitalizations for substance abuse or suicide attempts, 
with all the associated monitoring during these 
hospitalizations, yet with no medical report even once 
identifying an observed seizure.  

Because the veteran has presented diagnoses of a seizure 
disorder, including possibly as related to a reported prior 
trauma in service, the veteran's claim for service connection 
for a seizure disorder is well grounded.  Caluza; Tidwell.  
However, in light of the apparent unreliability of the 
veteran's account of his history of seizures, and the absence 
of any diagnosis of a seizure disorder based on objective 
medical evidence of seizures or other independent 
corroborating evidence, the Board must conclude that the 
preponderance of the evidence is against the presence of a 
seizure disorder in service and is against the presence of a 
seizure disorder at the current time.  Accordingly, the claim 
for service connection for a seizure disorder must be denied. 


ORDER

1.  Service connection for a psychiatric disorder is granted.  

2.  Service connection for a seizure disorder is denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

